Citation Nr: 1450559	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for diarrhea, headaches, lightheadedness, confusion or disorientation, memory loss, muscle and joint pain or arthralgia, and fatigue, to include as due to residuals of Gulf War immunizations.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from November 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The paper claims file and records on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

The Veteran testified before the undersigned via a videoconference Board hearing in September 2012; a hearing transcript is of record.  The Veteran also had an informal conference with a Decision Review Officer (DRO), in lieu of a formal RO hearing, in June 2011; the conference notes are of record.  

The record was held open for 60 days after the Board hearing, at the request of the Veteran's representative.  Additional evidence has been associated with the claims file since the last adjudication by the RO; however, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review such evidence upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has had symptoms including diarrhea, headaches, lightheadedness, confusion or disorientation, memory loss, muscle and joint pain or arthralgia, and fatigue since service in approximately 1991.  He states that his health became dramatically worse at that time, and he believes this is due to receiving Gulf War immunizations including for Anthrax in preparation for deployment, although he was found to be unfit for deployment due to his continuing symptoms and, therefore, did not serve in Southwest Asia.  See, e.g., hearing transcript.

The Veteran's sister, brother, and mother submitted statements in 2011 and 2012 to corroborate his assertions regarding the nature and timing of his symptoms.  In a February 1993 statement, the Veteran also reported similar symptoms as those for which he is now seeking service connection as residuals of immunizations.

The Veteran has contended, including during the Board hearing, that his immunization or shot records were removed from his service records at some point, such that they do not show any immunization for Anthrax.  His immunization records are, in fact, in the claims file, although they do not show any Anthrax immunization or any other immunizations after November 1990.  The Veteran underwent extensive bloodwork and other testing from April 1991 forward.    

The Veteran has reported receiving treatment at Basset Army Hospital at Fort Wainwright and at Hill Air Force Base (AFB) while in service.  These reports are consistent with his service records, which include extensive treatment at such facilities for complaints similar to those reported in this appeal starting in 1991.  Service treatment and personnel records show that the Veteran was found to be unfit and was grounded from the aviation service for symptoms with sudden onset in March 1991, and for which he first sought treatment in April 1991.  He was medically discharged based on panic disorder effective in September 1991.  

Within the year after discharge, a VA inpatient summary with discharge in November 1992 noted a discharge diagnosis of benign positional vertigo, with complaints that began in March 1991.  Private treatment records in 1992 noted psychiatric diagnoses of anxiety and depression, and also that testing showed decreased immunity consistent with chronic candidiasis.  Treatment and evaluation records in 1991 and 1992 again noted that the Veteran reported symptoms similar to those for which he is seeking service connection, including lightheadedness, confusion, discoordination, fatigue, muscle aches, diarrhea, and headache.  

The Veteran also reported treatment Hill AFB and the Salt Lake City, Utah, VA facilities shortly after discharge from service in September 1991, and continuing at the Salt Lake City VA facility through the present time.  The claims file currently includes VA treatment records dated from October 1992 to November 1992, in December 1993, in July 1994, and from 2006 forward (including on Virtual VA and VBMS, and as received with records from the Social Security Administration).  There are also private treatment records from various facilities dated in November 1991, January 1992 to February 1992, and from 2003 to 2007.  Any other outstanding treatment records from 1991 to 2006 may help substantiate the claim.  

Notably, the claims file also includes a VA examination in October 1991 in which the Veteran reported similar symptoms as for his current claim.  The examiner noted that, with the exception of recurrent sinusitis since 1988, the Veteran was in excellent health prior to the sudden onset of these difficulties within the past year.  His physical or somatic symptoms were found to be largely psychiatric in nature and due to severe anxiety or panic attack.  There is also an October 2001 VA examination with complaints of headaches related to sinusitis since 1991.  

The Veteran is service connected for recurrent sinusitis and general anxiety disorder effective since his discharge from service in 1991.  His psychiatric disorder was recharacterized as posttraumatic stress disorder (PTSD) in a February 2014 rating decision (on VBMS).  The Veteran is competent to report continuing observable symptoms since service; however, he is not competent to provide a diagnosis or opinion as to the cause or etiology of his complaints, to include whether they are separate from or due to his service-connected disabilities or are otherwise related to his military service.  Further, the Veteran has had multiple medical disabilities, some of which are not service-connected, diagnosed since service.  Additionally, he denied some of his claimed symptoms at times in the past.  For example, he denied gastrointestinal symptoms other than reflux at an October 2001 VA examination.  As such, the nature and etiology of the Veteran's claimed symptoms or disorder are complex questions requiring medical expertise for interpretation, and a VA examination and opinions are needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any available treatment records for the Veteran from Hill Air Force Base (AFB) and the Salt Lake City, Utah, VA facilities from September 1991 forward.  Requests should be made for all inpatient and outpatient medical and mental health records.  

All requests and responses for the above-described records should be documented in the file, and all records received must be associated with the claims file.  If any records cannot be obtained, notify the Veteran of the attempts made and any further attempts that will be taken, and allow an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disorder, to include whether his current symptoms of diarrhea, headaches, lightheadedness, confusion or disorientation, memory loss, muscle and joint pain or arthralgia, and fatigue are separate from his service-connected disabilities.  The entire claims file should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  The examiner(s) should interview the Veteran, conduct all necessary tests and studies, and respond to the following:

(a)  Record and measure the Veteran's complaints or symptoms that he asserts are due to residuals of Gulf War immunizations, to include diarrhea, headaches, lightheadedness, confusion or disorientation, memory loss, muscle and joint pain or arthralgia, and fatigue.  

(b)  Identify any currently diagnosable disability or disabilities to account for his complaints.

Also, state whether any of the Veteran's current complaints are merely manifestations of his service-connected sinusitis or anxiety/PTSD. 

(c)  Was any separately diagnosable disability at least as likely as not (probability of 50 percent or more) incurred in or related to the Veteran's military service, and particularly his complaints and treatment starting in 1991?  

(d)  If not directly related to service, was any separately diagnosable disability accounting for the Veteran's complaints at least as likely as not caused by (due to or the result of) his service-connected sinusitis, psychiatric disorder, or other service-connected disability?  

(e)  Or, was any separately diagnosable disability accounting for the Veteran's complaints at least as likely as not aggravated by (worsened beyond its natural progression) the service-connected sinusitis, psychiatric disorder, or other service-connected disability?  

If aggravation is found, identify the baseline level of disability prior to aggravation, to the extent possible based on available evidence.

In responding to each of the above, the examiner(s) must provide a full explanation for any opinion offered.  Each opinion should reflect consideration of all pertinent lay and medical evidence, including the reports from the Veteran and other lay witnesses, along with any documented treatment or complaints.  

If the examiner chooses to reject the lay reports, a reason must be provided for doing so.  The lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered along with the other evidence.  

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

3.  Finally, readjudicate the Veteran's claim of service connection, to include as based on residuals of Gulf War immunizations or other injury, disease, or incident in service.  If any benefit sought on appeal remains denied, provide with a Supplemental Statement of the Case, before returning the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

